   Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JERRY D. SELLERS,

                             Petitioner,

            v.                                     CASE NO. 19-3136-SAC

DON LANGFORD, Warden,
Ellsworth Correctional Facility,


                             Respondent.


                          MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The court has reviewed the submissions of the parties and,

for the reasons that follow, dismisses this matter as barred by the

one-year limitation period.

                               Background

        On November 18, 2008, petitioner pled guilty to two counts of

Indecent Liberties with a Child in Case No. 07-CR-1088 in the District

Court of Saline County. On December 17, 2008, he was sentenced to a
term of 152 months imprisonment. He appealed that sentence.

        On July 9, 2010, the Kansas Supreme Court affirmed the sentence.

State v. Sellers, 233 P.3d 744 (Table), 2010 WL 2816251 (Case No.

102,166)(Kan. 2010)(unpublished opinion).

        On October 7, 2010, the period during which petitioner could

have requested review in the U.S. Supreme Court expired, and his

conviction became final.

        On April 19, 2011, petitioner filed a motion to withdraw his
plea.

        On April 29, 2011, the district court denied the motion.
   Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 2 of 7




Petitioner appealed.

      On June 28, 2011, petitioner filed a motion for post-conviction

relief under K.S.A. 60-1507 in the district court. It was assigned

Case No. 11-cv-253. On June 7, 2013, the district court denied relief.

Petitioner appealed.

      On September 25, 2015, the Kansas Court of Appeals (KCOA)

affirmed the denial of petitioner’s motion to withdraw his guilty

plea. State v. Sellers, 356 P.3d 436 (Table), 2015 WL 5613046 (Case

No. 110,235)(Kan. Ct. App. 2015)(unpublished opinion).

      On October 2, 2015, the KCOA affirmed the denial of petitioner’s

motion under K.S.A. 60-1507. Sellers v. State, 356 P.3d 1077 (Table),

2015 WL 5750517 (Case No. 112,099)(Kan. Ct. App. 2015)(unpublished

opinion).

      On June 21, 2016, the Kansas Supreme Court (KSC) denied review

of the decision denying petitioner’s motion to withdraw his plea.

      On July 13, 2016, petitioner filed a second motion under K.S.A.

60-1507 in the Saline County District Court. It was assigned Case NO.

16-cv-186.
      On July 22, 2016, the KSC denied review of the decision denying

petitioner’s first action under K.S.A. 60-1507.

      On August 10, 2016, the district court summarily denied

petitioner’s second motion under 60-1507. Petitioner appealed.

      On August 31, 2018, the KCOA affirmed the denial of petitioner’s

second motion under K.S.A. 60-1507, finding it was not timely and

lacked merit. Sellers v. State, 424 P.3d 570 (Table), 2018 WL 4167157

(Case No. 118, 105)(Kan. Ct. App. 2018)(unpublished opinion).
     On April 29, 2019, the KSC denied review.

     On July 25, 2019, petitioner executed the present petition under
      Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 3 of 7




28 U.S.C. § 2254. It was electronically filed on the same date and

was entered on the docket on July 26, 2019.

                                  Discussion

       This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(AEDPA) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

       A 1-year period of limitation shall apply to an application
       for a writ of habeas corpus by a person in custody pursuant
       to the judgment of a State court. The limitation period
       shall run from the latest of –

       (A)    The date on which the judgment became final by the
              conclusion of direct review or the expiration of the
              time for seeking such review;
       (B)    The date on which the impediment to filing an
              application created by State action in violation of
              the Constitution or laws of the United States is
              removed, if the applicant was prevented from filing
              by such State action;
       (C)    The date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if the
              right has been newly recognized by the Supreme Court
              and made retroactively applicable to cases on
              collateral review; or
       (D)    The date on which the factual predicate of the claim
              or claims presented could have been discovered through
              the exercise of due diligence.

       28 U.S.C. § 2244(d)(1).

       Ordinarily, the one-year limitation period runs from the time

the       judgment      becomes         “final,”    as         stated      in       §

2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir.

2000).       See   also Jimenez   v.     Quarterman,     555    U.S.    113,      119

(2009)(“direct review” concludes when the availability of direct

appeal to the state courts and request for review to the Supreme Court

have     been      exhausted).    The     Rules    of    the     Supreme        Court
     Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 4 of 7




allow ninety days from the date of the conclusion of direct appeal

to seek certiorari. U.S. S. Ct. Rule 13.1. “If a prisoner does not

file a petition for writ of certiorari with the United States Supreme

Court after his direct appeal, the one-year limitation period begins

to    run    when    the    time    for    filing    a certiorari petition

expires.” United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003)

(internal quotations omitted). The one-year period of limitation

begins to run the day after a conviction is final. See Harris v.

Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th Cir. 2011).

      The statute also contains a tolling provision:


      The time during which a properly filed application for State
      post-conviction or other collateral review with respect to
      the pertinent judgment or claim is pending shall not be
      counted toward any period of limitation under this
      subsection.

      28 U.S.C. § 2244(d)(2).

      However, where a state post-conviction action is rejected by a

state court as untimely, the action is not “properly filed” and does

not toll the limitation period. Pace v. DiGuglielmo, 544 U.S. 408,

417 (2005); Artuz v. Bennett, 531 U.S. 4, 11 (2000).

      In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant
   Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 5 of 7




equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     Here, petitioner’s conviction became final on October 7, 2010,

when the time for seeking review in the United States Supreme Court

expired. The one-year limitation period for filing a federal habeas

corpus action began to run on October 8, 2010, and ran until April

19, 2011, when petitioner filed a motion to withdraw plea, tolling

the statute. At that point, 193 days had run on the statute.

     The limitation period remained tolled during the resolution of
   Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 6 of 7




that motion, petitioner’s appeal to the KCOA, and his request for

review by the KSC. In addition, petitioner’s first motion under K.S.A.

60-1507, filed on June 28, 2011, tolled the limitation period through

the denial of review by the KSC on July 22, 2016. However, petitioner’s

second motion under 60-1507, filed on July 13, 2016, did not toll the

limitation period because the KCOA determined it was untimely. See

Sellers v. State,   2018 WL 4167257, at *4 (“Sellers had until July 9,

2011, to timely file his K.S.A. 60-1507 motion. Sellers did not file

his 60-1507 motion here until July 13, 2016. Thus, Sellers' motion

was untimely.”).

     Because that untimely filing was not “properly filed” under 28

U.S.C. § 2244(d)(2), it did not toll the limitation period. That period

resumed running on July 23, 2016, and expired on January 10, 2017.

Petitioner’s July 2019 filing of this action     therefore was not within

the one-year limitation period. And, because petitioner has not shown

any ground for equitable tolling, the court concludes this matter must

be dismissed.


                     Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” A COA is warranted

“only if the applicant has made a substantial showing of the denial

of a constitutional right,” and the Court identifies the specific
ground that supports the issuance of a COA. 28 U.S.C. § 2253.

     Where, as here, the Court’s decision is based on a procedural

ground, the petitioner must show that “jurists of reason would find
      Case 5:19-cv-03136-SAC Document 26 Filed 01/13/21 Page 7 of 7




it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Court concludes that the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and the ruling that petitioner failed to

timely file this matter is not reasonably debatable.

        IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

due to petitioner’s failure to commence this action within the

limitation period.

        IT IS FURTHER ORDERED petitioner’s motion for additional time

to file a traverse (Doc. 23)1 and motion for evidentiary hearing (Doc.

25) are denied as moot.

        IT IS SO ORDERED.

        DATED:   This 13th day of January, 2021, at Topeka, Kansas.



                                      S/ Sam A. Crow
                                      SAM A. CROW
                                      U.S. Senior District Judge




1   Petitioner filed a traverse on June 26, 2020.
